Citation Nr: 0902631	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction of a 30 percent disability rating for 
Chronic Obstructive Respiratory Disorder (COPD) to a 0 
percent rating, effective March 1, 2007, was proper.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
October 2004.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for COPD was granted by rating 
decision dated February 2005 with a 30 percent evaluation 
effective November 1, 2004.  

2.  In May 2006, based on objective findings obtained from a 
VA examination conducted in April 2006, the RO notified the 
veteran of a proposal to reduce the rating for his COPD from 
30 percent to 0 percent.
 
3.  By rating decision in December 2006, the RO reduced the 
30 percent disability rating for COPD to 0 percent, effective 
March 1, 2007.

4.  The reductions were carried out in accordance with 
applicable procedures.

5.  At the time of the reductions in December 2006, the 
veteran's COPD had been rated as 30 percent for a period less 
than five years.

6.  The record demonstrates that, at the time the RO reduced 
the 30 percent evaluation assigned to the veteran's COPD, 
there had been no periods of incapacitation during the past 
12 months attributable to this disability. 


CONCLUSION OF LAW

The reduction of a 30 percent disability rating for COPD to a 
0 percent disability rating effective March 1, 2007 was 
proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code (DC) 6604 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for COPD was granted in a February 2005 
rating decision.  A 30 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.97, DC 6604 effective November 1, 
2004, the time of the veteran's original claim.
  
In May 2006, the RO proposed to reduce the veteran's 
disability rating based on a VA examination in April 2006.  
In December 2006, the RO reduced the rating for COPD from 30 
percent to 0 percent effective March 1, 2007.  The veteran 
appeals the December 2006 rating decision and contends that 
his COPD has not improved.
  
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the May 2006 notice letter contained a 
rating decision reflecting a proposed reduction of the 
schedular rating for COPD from 30 percent to 0 percent.  The 
veteran was notified of the proposed action, the reasons and 
bases therefore, and was given the required 60 days to 
present additional evidence and to request a hearing.  The RO 
subsequently implemented the rating reduction in a December 
2006 rating decision, with an effective date of March 1, 
2007.  He was notified of the action taken and his appellate 
rights in a December 2006 letter.  As such, VA met the due 
process requirements under 38 C.F.R. § 3.105(e) and (i) 
(2008). 
 
The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2008).  The law provides that, when a 
rating has continued for a long period at the same level 
(five years or more), any rating reduction must be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a)-(c); Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995). 
 
A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such 
cases, 38 C.F.R. § 3.344(c) states that reexamination 
disclosing improvement will warrant reduction in rating. 

In the present case, the previous rating had been in effect 
for less than five years.  Specifically, the veteran's 30 
percent rating was assigned effective from November 2004 and 
was reduced in December 2006.  As such, the requirements 
under 38 C.F.R. § 3.344(a) and (b) do not apply in the 
instant case.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421. 
 
Thus, in any rating-reduction case, not only must the Board 
determine that an improvement in a disability has actually 
occurred, but that improvement also reflects an improvement 
under the ordinary conditions of life and work.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

In considering the history of the veteran's COPD, the Board 
notes that the initial disability rating was based on a 
December 2004 VA examination, where he underwent a pulmonary 
function test (PFT).  There, his post-bronchodilator forced 
expiratory volume in one second (FEV-1) was 63 percent of 
predicted.

In order to warrant a 30 percent disability rating under DC 
6604, the veteran must show a post-bronchodilator FEV-1 of 56 
to 70 percent, a ratio of FEV-1 to forced vital capacity 
(FVC) of 56 to 70 percent, or a diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 56 to 65 percent predicted.  On the basis of 
his FEV-1 value, the RO determined that a 30 percent 
disability rating was warranted.

The RO proposed reduction in rating arose from the results of 
a PFT performed during a subsequent VA examination in April 
2006.  There, the veteran's post-bronchodilator FEV-1 was 98 
percent, and his ratio of FEV-1/FVC was 104 percent of 
predicted.  

The veteran underwent a second VA examination in April 2007.  
There, he underwent another PFT where his post-bronchodilator 
FEV-1 was 90 percent of predicted and his FEV-1/FVC was 102 
percent.  

In order to warrant a compensable rating for COPD, the 
veteran must show an FEV-1 of 71-80 percent predicted; a FEV-
1/FVC of 71-80 percent; or DCLO(SB) of 66-80 percent 
predicted.  38 C.F.R. § 4.97, DC 6604.  Therefore, on the 
basis of the results from the April 2006 and April 2007 VA 
examinations, the RO reduced his disability rating to 0 
percent in December 2006.

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the veteran's rating for COPD from 30 percent to 0 percent.  
In both the April 2006 and April 2007 examinations, he 
exhibited PFT values that were better than that required for 
a compensable rating.  Although he argued that the results 
from the April 2006 were inaccurate due to the examiner's 
lack of experience operating the PFT equipment, the Board 
notes that his results in both the April 2006 and April 2007 
PFTs were substantially similar.  Therefore, the Board 
concludes that the PFT results from April 2006 were not in 
error.
  
In reaching these conclusions, the Board acknowledges the 
veteran's statements that he frequently has to clear his 
throat, spits out phlegm and that he quickly loses strength 
in voice, which is vital in his role as a preacher and 
singer.  The Board recognizes that he is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in this case, the Board attaches greater probative 
weight to the clinical objective findings of skilled, as 
these findings speak to the criteria necessary to rate the 
veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  Specifically, the 
Board relies on the results of the two PFTs conducted in 
April 2006 and April 2007, both of which indicate that his 
COPD has improved since his initial VA examination in 
December 2004.  

Additionally, the veteran has submitted private outpatient 
treatment records from April through June 2007 which noted 
congestion and gastroesophageal reflux disease.  However, 
such symptoms are not probative to the relevant rating 
criteria.  For these reasons, the Board finds that the 
competent evidence satisfies the regulatory standards of 38 
C.F.R. § 3.344(c) for a rating reduction for his COPD.   
 
In conclusion, the RO's reduction of the veteran's COPD from 
30 percent to 0 percent is found to be warranted by the 
evidence of record.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
While the veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, he was given notice of a proposed rating in May 
2006, told that he could request a pre-determination hearing, 
and was provided sufficient opportunity to present additional 
argument and evidence in opposition to the proposed action.  
Thus, he was notified of the necessary information to 
substantiate his claims for restoration prior to the 
reductions in these matters. 
 
The veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claims after the reductions were effectuated by rating 
decision and notification letter dated in December 2006.  The 
Board finds that the compliance provisions of 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 satisfy due process 
requirements.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction of a 30 percent disability rating for COPD to a 
0 percent disability rating effective March 1, 2007 was 
proper. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


